

117 HR 995 IH: To amend the Child Abuse Prevention and Treatment Act to authorize the Secretary of Health and Human Services to award grants for purposes of reducing child abuse and neglect due to the substance use disorder of a parent or caregiver.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 995IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Harder of California (for himself and Mr. Meuser) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to authorize the Secretary of Health and Human Services to award grants for purposes of reducing child abuse and neglect due to the substance use disorder of a parent or caregiver. 
1.Reducing child abuse and neglect due to the substance use disorder of a parent or caregiverSection 105(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106(a)) is amended by adding at the end the following:   (8)Reducing child abuse and neglect due to the substance use disorder of a parent or caregiverThe Secretary may award grants under this subsection to entities to carry out activities to reduce child abuse and neglect due to the substance use disorder of a parent or caregiver..  
